NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LESLIE GREY VANAMAN,                            No. 16-16713

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00311-JGZ

 v.
                                                MEMORANDUM*
JT SHARTLE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Federal prisoner Leslie Grey Vanaman appeals pro se from the district

court’s summary judgment in his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (summary

judgment for failure to exhaust administrative remedies); Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-

motions for summary judgment). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      The district court properly granted summary judgment because Vanaman

failed to raise a genuine dispute of material fact as to whether he properly

exhausted administrative remedies or whether administrative remedies were

effectively unavailable to him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(setting forth circumstances when administrative remedies are unavailable);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” (citation, internal quotation

marks, and emphasis omitted)); McBride v. Lopez, 807 F.3d 982, 987-88 (9th Cir.

2015) (to show that a threat rendered the prison grievance system unavailable, a

prisoner must show that he actually believed prison officials would retaliate against

him and that his belief was objectively reasonable). We reject as without merit

Vanaman’s contention that summary judgment was not proper on Vanaman’s later-

arising claims against defendants Hubble and Sargent.


                                          2                                     16-16713
      The district court’s denials of Vanaman’s motions to deny further time

extensions and for an order under Federal Rule of Civil Procedure 4(d)(2)(A) were

not an abuse of discretion because Vanaman failed to establish good cause and

Vanaman personally incurred no service-related costs due to defendants’ failure to

waive service of process. See Fed. R. Civ. P. 4(d)(2)(A) (providing that if

defendant fails, without good cause, to waive service of process, the court must

impose on the defendant “the expenses later incurred in making service”)

(emphasis added); Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th

Cir. 2010) (setting forth standard of review); Johnson v. Mammoth Recreations,

Inc., 975 F.2d 604, 609-10 (9th Cir. 1992) (district court has broad discretion to

manage its docket).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Vanaman’s “motion for judicial notice and request for order” (Docket Entry

No. 11) is denied.

      Vanaman’s request for an order requiring defendants to pay the costs of

appeal, set forth in his reply brief, is denied.

      AFFIRMED.




                                            3                                 16-16713